



COURT OF APPEAL FOR ONTARIO

CITATION:
Prisecaru v. Intact Insurance, 2017 ONCA 303

DATE: 20170412

DOCKET: C62443

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Lidia Prisecaru and Corneliu Prisecaru

Appellant

and

Intact Insurance

Respondent

Lidia Prisecaru and Corneliu Prisecaru, appearing in
    person

Vanda Santini, for the respondent

Heard:  April 7, 2017

On appeal from the judgment of Justice R.D. Reilly of the
    Superior Court of Justice, dated July 13, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant see this as a broad question of fairness and ensuring his
    familys wellbeing.  However, as the trial judge tried to make clear, this was
    in fact a case about the nature of the insurers obligation under the contract
    and their conduct toward the appellant as measured against those obligations. 
    On the trial judges findings, the insurer fully met its obligations.  Those
    findings were available on the evidence.  We cannot interfere with those
    findings of fact.

[2]

The appeal is dismissed.  The respondent is entitled to costs.  The
    respondents request is not unreasonable, however, in the circumstances, we
    will fix costs at $2,500, if demanded.


